While I agree that counsel for the defendant should not have unfettered ability to inquire of the one treating physician for plaintiffs, I believe that a discovery deposition should be permitted as to medical issues relevant to the injuries claimed by plaintiffs in their civil suit. Plaintiffs have not only been examined by Walter H. Hauser, M.D., a physician retained on behalf of the defendant, but a videotape deposition of Dr. Hauser has been conducted.
To me, the majority opinion overlooks certain portions of Civ.R. 35(B) which come into play as a result of that deposition. Specifically, Civ.R. 35(B)(2) reads, in its entirety:
"By requesting and obtaining a report of the examination so ordered or by taking the deposition of the examiner, the party examined waives any privilege he may have in that action or any other involving the same controversy, regarding the testimony of every other person who has examined or may thereafter examine him in respect of the same mental or physical condition."
Civ.R. 35(B)(3) reads:
"This subdivision, 35(B), applies to examinations made by agreement of the parties, unless the agreement expressly provides otherwise." *Page 790 
Since counsel for plaintiffs participated in deposing Dr. Hauser, I believe plaintiffs cannot avoid a finding that, pursuant to Civ.R. 35(B), they have waived any privilege they may have had regarding the testimony of every other person who has examined them in respect to the same condition. Thus, the treating physician should be deposed, but only within the scope permitted by Civ.R. 35(B).
I do not think that the fact that the deposition of Dr. Hauser was initiated by the defendant in preparation for trial means that plaintiffs did not take his deposition for purposes of Civ.R. 35(B). Counsel for plaintiffs asked questions and received answers under oath in the deposition the same as if counsel had issued the notice himself.
My overriding concern, however, is that the majority opinion is an invitation to fraud. Plaintiffs can see one physician for purposes of litigation and a different physician for purposes of day-to-day treatment for the same injuries which are the subject of the litigation. As I read the majority opinion, personal injury plaintiffs, at least for the time frame involved in this case, can choose to conceal that which is known to their treating physicians from the court, even though the information is extremely important to an accurate assessment of damages.
While filing a lawsuit does not subject all of an individual's private thoughts and conditions to scrutiny, embarking on a course of personal injury litigation does involve a conscious choice to reveal in a public forum those physical conditions which the individual alleges are related to damages. Thus, in a very real sense, the very act of filing a lawsuit constitutes a waiver of privilege as to the medical injuries alleged in the damages.
As a result, I concur that the specific order entered in the trial court should be reversed. However, I believe that a new order should be entered which allows a deposition of the physician within the scope allowed by Civ.R. 35(B). *Page 791